Citation Nr: 1744119	
Decision Date: 10/03/17    Archive Date: 10/13/17

DOCKET NO.  08-14 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a disability of the left knee, not to include peripheral neuropathy of the lower extremity.

2.  Entitlement to service connection for a disability of the left foot, not to include peripheral neuropathy of the lower extremity.   


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The appellant served on active duty from June 1965 to April 1969, including service in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

In July 2010, the Veteran presented testimony at a Board video-conference hearing.  In January 2011, the Board denied issues involving the right knee and foot, and awarded a 50 percent disability rating for PTSD.  The remaining issues were remanded to obtain additional medical information.  The two issues have since been returned to the Board for review.   


FINDINGS OF FACT

1.  Service connection has been granted for peripheral neuropathy of the left lower extremity secondary to type II diabetes mellitus.  

2.  Although the Veteran has complained of tingling and numbness in the knee and foot, and such symptoms have been confirmed by examination, these conditions or symptoms have been found to be already service-connected and grouped with the appellant's type II diabetes mellitus and the manifestations produced by such a disorder.  

3.  There is no current disability associated with the alleged left knee shrapnel wound and left foot crush injury.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a left knee disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  The criteria for entitlement to service connection for a left foot disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any other issues with regard to the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of a pre-existing injury or disease in the line of duty. 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.306.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

Service connection for certain chronic diseases, including degenerative joint disease, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service. 38 C.F.R. § 3.307(a).

In claims for VA benefits, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990). 

Facts and Discussion

The Veteran has been granted service connection for the following disabilities:  posttraumatic stress disorder (PTSD); tremors of the right lower extremity associated with Parkinson's Disease and peripheral neuropathy of the right lower extremity associated diabetes mellitus type II with diabetic dermopathy; tremors of the right upper extremity associated with Parkinson's Disease and peripheral neuropathy of the right lower extremity associated with diabetes mellitus type II with diabetic dermopathy; peripheral vascular disease of the left lower extremity associated with type II diabetes mellitus with diabetic dermopathy; peripheral vascular disease of the right lower extremity associated with type II diabetes mellitus with diabetic dermopathy; type II diabetes mellitus with diabetic dermopathy; peripheral neuropathy of the left lower extremity associated with type II diabetes mellitus with diabetic dermopathy; neurogenic bladder associated with Parkinson's Disease with tremors of the right upper extremity; peripheral neuropathy of the left upper extremity associated with type II diabetes mellitus with diabetic dermopathy; Parkinson's Disease with slurred speech; a scar, status post-mortar shrapnel wound (location not designated); and erectile dysfunction associated with Parkinson's Disease with tremors of the right upper extremity.  His disabilities have been rated as 100 percent disabling since March 7, 2011.

It has been previously noted that the Veteran contended that he received a shrapnel injury to the right knee during service for which he was awarded a Purple Heart.  The incomplete service treatment records (STRs) show no treatment for a shrapnel injury to either knee, but the Veteran's DD Form 214 shows receipt of a Purple Heart.  Additionally, there are indications in the Veteran's personnel file of attempts to retrieve his missing "skeleton file" while in service, but to no avail.  He later corrected himself that the shrapnel injury was to the left knee, and this is reflected in some treatment notes.  

The Veteran has recently been noted to have pain in the left leg, and also some findings of lumbar radiculitis.  There are also findings that the Veteran has spinal stenosis and this has caused his left lower extremity problems.  It is important to note that the Veteran has a back disability and that it is not currently service connected. 

An October 1998, private treatment records note that the Veteran had a history of orthopedic surgery for knee shrapnel and a foot crush injury. 

In an October 2002 private treatment note, the Veteran was found to have left foot pain secondary to a foreign body in the left foot.  The subjective section of this treatment record does not reflect the nature of the foreign body, and only that it has been present for "several years."  Private treatment records dated in 2005 reflect a diagnosis of left foot callous, and an April 2005 radiology report noted minute inferior and posterior calcaneal spurs in the left foot.  In an October 2006 private treatment record, the Veteran sought treatment complaining of left foot pain.  He advised that he was unable to ambulate.  The physician indicated that the Veteran had new onset of type II diabetes mellitus, and this was left lower extremity neuropathy with pain.  Again, the Veteran's neuropathy of the bilateral lower extremities is already service connected.  A February 2006 treatment note, however, showed the Veteran was treated for plantar fasciitis of the left foot.  In that record, it was also reported that the Veteran had a history of a shrapnel injury to the left leg. 

In an April 2009 VA treatment note, the Veteran reported a leg injury from his tour in Vietnam.  He advised he had shrapnel in both legs, and reported left leg pain for the past several years.  The Veteran was noted to walk with a limp.  Upon review of the radiology records, the assessment was joint pain involving the lower leg possibly related to shrapnel injury. 

In a May 2009 radiology consult, the Veteran was found to have mild degenerative changes in the left knee, without fracture or dislocation.  There was no indication of whether this was related to service or a service-connected disability.

During the Veteran's July 2010 hearing, he advised that he was hit with shrapnel in the left knee, and some VA treatment records show the Veteran's contentions that his shrapnel injury was to the left knee.  The Veteran testified that he received the Purple Heart for the shrapnel injury to the left knee during service.  He recalled that it was in 1967, in Vietnam, when his unit was under rocket and mortar attacks.  He stated that he was hit with a piece of shrapnel in his left knee that was about the size of a dime. 

As previously indicated, the Board remanded the claim to the AOJ for the purpose of obtaining additional medical information concerning his claim now before us.  The record reflects that in March 2012, the Veteran underwent a VA Compensation and Pension Examination in order to determine whether the Veteran was suffering from disabilities of the left knee and foot, and, if found, whether the disorders were related to or caused by service or aggravated by a service-connected disorder.  Prior to the examination, the Veteran described his symptoms as "feeling like its not there."  He said that he had some pain but mostly it was numbness and tingling in the knee and foot.  

The Veteran was examined and the appropriate diagnostic testing was done.  Upon completion of the examination, the resident physician opined that the Veteran's physical exam findings were more consistent with a diabetic polyneuropathy, which had been diagnosed by an outside physician.  He noted the Veteran had decreased sensation to a monofilament, and his numbness/tingling was in a stocking-glove pattern, instead of dermatomal distribution.  His findings were consistent with diabetic polyneuropathy secondary to diabetes.

Regarding the Veteran's claim of service connection for disabilities of the left foot and left knee, the Board points out that the appellant has been awarded service connection for diabetes mellitus and has also been granted service connection for peripheral neuropathy secondary to diabetes mellitus (left lower extremity).  The Veteran has described, as he is competent to do, the symptoms produced by the knee and foot disorders.  The probative medical evidence, however, indicates that these symptoms are part and parcel of peripheral neuropathy of the left lower extremity secondary to the service-connected type II diabetes mellitus.  

There is no evidence of record of any current disability, separate from the already service-connected peripheral neuropathy, related to a left knee shrapnel wound or left foot crush injury as described by the Veteran.  In the absence of any such evidence, the Board finds the preponderance of the evidence against the appeal.


ORDER

Service connection for a disability of the left knee, not to include peripheral neuropathy of the lower extremity, is denied.

Service connection for a disability of the left foot, not to include peripheral neuropathy of the lower extremity, is denied.   




____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


